FILED
                             NOT FOR PUBLICATION                            AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAFAEL AREVALO-OROZCO, a.k.a.                    No. 06-70913
Rafael Arevalo Orosco,
                                                 Agency No. A092-750-172
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Rafael Arevalo-Orozco, a native a citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reconsider, and review de novo questions of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law and constitutional claims. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.

2002). We deny the petition for review.

      The BIA did not abuse its discretion in denying Arevalo-Orozco’s motion to

reconsider because the motion failed to specify an error in the BIA’s underlying

order. See 8 C.F.R. § 1003.2(b)(1). Contrary to his contention, Arevalo-Orozco is

ineligible for relief under former section 212(c), 8 U.S.C. § 1182(c) (repealed

1996), because his ground of removability lacks a statutory counterpart in a ground

of inadmissibility. See 8 C.F.R. § 1212.3(f)(5); Abebe v. Mukasey, 554 F.3d 1203,

1207 & 1208 n.7 (9th Cir. 2009) (en banc). Arevalo-Orozco’s remaining legal and

constitutional challenges to the BIA’s determination that he is ineligible for section

212(c) relief are unavailing. See Abebe, 554 F.3d at 1207 & 1208 n.7.

      PETITION FOR REVIEW DENIED.




                                           2                                    06-70913